DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-4, 7-14, and 17-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Representative claim 1 recites
1. A joint bending state determining device, comprising: 
a sensor group comprising: 
a first gravity sensor configured to generate a first polar angle and a first azimuth angle; 
and a second gravity sensor configured to generate a second polar angle and a second azimuth angle; 
and a processor connected with the sensor group, and configured to obtain a first length corresponding to the first gravity sensor and a second length corresponding to the second gravity sensor, 
to obtain a set of coordinates of a joint in a coordinate system according to the first polar angle, the first azimuth angle and the first length, 
to obtain a set of coordinates of the second gravity sensor in the coordinate system according to the set of coordinates of the joint, the second polar angle, the second azimuth angle and the second length, 
and to obtain a joint angle according to the set of coordinates of the second gravity sensor in the coordinate system, the first length and the second length; 
wherein the first length is associated with a distance between the first gravity sensor and the set of coordinates of the joint, and the second length is associated with a distance between the second gravity sensor and the set of coordinates of the joint,
wherein one of the first gravity sensor and the second gravity sensor which has a higher charge level is further configured to collect information of the first polar angle, the first azimuth angle, the second polar angle and the second azimuth angle, and to transmit the information to the processor.

The recitation of a device comprising sensors to measure angles and a processor which obtains lengths, coordinates, and calculates a joint angle from the obtained lengths, coordinates, and sensor angles encompasses performance of the limitation in the mind but for the recitation of mere extrasolutionary activity (i.e., data gathering) and generic computer elements (2019 Guidance – hereafter ‘2019 PEG’ - p. 55; see also MPEP § 2106.05(a), (d) and (g)).  For example, ‘obtaining’ coordinates of the sensors to then ‘obtain’ a joint angle encompasses a clinician reviewing angle data generated by sensors attached to a subject, (mentally) calculating coordinates of the sensors on the subject, and then (mentally) calculating a resulting joint angle of the subject. If a claim, under BRI, covers performance of the limitations in the mind but for the mere recitation of extrasolutionary activity and generic computer elements, then the claim falls within the “Mental Processes” grouping of abstract ideas.  Accordingly,  the claim recites an abstract idea under the first part of step 2A of the Mayo framework as set forth in the 2019 PEG.
This judicial exception is not integrated into a practical application.  Claim 1 only recites additional elements of extrasolutionary activity — in particular, data gathering — and generic computer elements without further sufficient detail that would tie the abstract portions of the claim into a specific practical application (2019 PEG p. 55 - the instant claim, for example, does not tie into a particular machine, a sufficiently particular form of data or signal collection, or a sufficiently particular form of computing componentry).  More specifically for the amended portion of claim(s) 1, the limitation of the gravity sensors collecting the angular information based on their charge level is recited at a level of breadth (distinct from the particularly detailed conditional language of claim(s) 5-6 and 15-16)  such that the new limitation still encounters the issue of not adequately integrating the data gathering of the sensors into the abstract portions of the claim(s). Independent claim(s) 11 and 19 encounters the same issues as claim 1 mutatis mutandis.  Dependent claim(s) 2-4, 7-8, 12-14, 17-18, and 20 merely add detail to the abstract portions of the claim but do not otherwise encompass any additional elements which tie the claim(s) into a particular application / integration.  Dependent claim(s) 9 encounters the same issues as the ‘processor’ of claim(s) 1 from which it depends in that it merely recites generic computer componentry.  Dependent claim(s) 10 merely recites extrasolutionary activity (a nominal input) at a broad level of detail (2019 PEG p. 55 and MPEP § 2106.05(g)).  Accordingly, claim(s) 1-4, 7-14, and 17-18 are not integrated into a practical application under the second part of step 2A of the Mayo framework.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of extrasolutionary activity (data gathering and nominal input) and generic computing elements cannot amount to significantly more than an abstract idea.  For the independent claim portions and dependent claims which provide additional elements of extrasolutionary data gathering, MPEP § 2106.05(g) establishes that mere data gathering for calculating a result does not amount to significantly more
2106.05(g)    Insignificant Extra-Solution Activity 
Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity).
Examiners should carefully consider each claim on its own merits, as well as evaluate all other relevant considerations, before making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. In particular, evaluation of the particular machine and particular transformation considerations (see MPEP § 2106.05(b) and (c), respectively), the well-understood, routine, conventional consideration (see MPEP § 2106.05(d)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)) may assist examiners in making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. Note, however, that examiners should not evaluate the well-understood, routine, conventional consideration in the Step 2A Prong Two analysis, because that consideration is only evaluated in Step 2B.
This consideration is similar to factors used in past Office guidance (for example, the now superseded Bilski and Mayo analyses) that were described as mere data gathering in conjunction with a law of nature or abstract idea. When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: 
(1) Whether the extra-solution limitation is well known. See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); Flook, 437 U.S. at 593-95, 198 USPQ at 197 (a formula would not be patentable by only indicating that is could be usefully applied to existing surveying techniques); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017) (the use of a well-known XML tag to form an index was deemed token extra-solution activity). Because this overlaps with the well-understood, routine, conventional consideration, it should not be considered in the Step 2A Prong Two extra-solution activity analysis.
(2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (restricting public access to media was found to be insignificant extra-solution activity); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016) (in patents regarding electronic menus, features related to types of ordering were found to be insignificant extra-solution activity). This is considered in Step 2A Prong Two and Step 2B. 
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
Below are examples of activities that the courts have found to be insignificant extra-solution activity: 
Mere Data Gathering:
i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
Some cases have identified insignificant computer implementation as an example of insignificant extra-solution activity. See e.g., Fort Props., Inc. v. Am. Master Lease LLC, 671 F.3d 1317, 1323-24, 101 USPQ2d 1785, 1789-90 (Fed. Cir. 2012); Bancorp Servs., LLC v. Sun Life Assur. Co. of Canada, 687 F.3d 1266, 1280-81, 103 USPQ2d 1425, 1434-35 (Fed. Cir. 2012). Other cases have considered these types of limitations as mere instructions to apply a judicial exception. See MPEP § 2106.05(f) for more information about insignificant computer implementation.
For claim limitations that add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea), examiners should explain in an eligibility rejection why they do not meaningfully limit the claim. For example, an examiner could explain that adding a final step of storing data to a process that only recites computing the area of a space (a mathematical relationship) does not add a meaningful limitation to the process of computing the area. For more information on formulating a subject matter eligibility rejection, see MPEP § 2106.07(a). 
Extrasolution activity (data gathering and input) and generic computer elements  cannot provide an inventive concept.  The identified claims are not patent eligible.
Examiner notes: by contrast, claim(s) 5-6 and 15-16 are eligible under § 101 as such claims do recite sufficient integration of a practical application under the second part of step 2A of the Mayo framework as set forth in the 2019 PEG.

Allowable Subject Matter
Claims 5-6 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the claimed invention encompasses a device and method for determining a joint angle according to a set of coordinates of gravity sensors and first and second lengths.  The primary reason for the allowance of the claims is the inclusion of the limitations in the indicated claims encompassing obtaining first and second charge levels of the first and second sensors to determine control of the sensors and the consequent providing of angle values to the processors based on a comparison of the charge levels which is not found in the prior art references of record nor is otherwise anticipated or made obvious by the pertinent art at the time of filing.  Notably, Jin (the closest reference) specifically senses orientations with RFID tags which avoids the use of batteries for efficiency purposes and thus not only doesn’t teach any form of charge determination, but further would not be motivated to incorporate any such feature.  On the basis of § 101 eligibility, the determination of charge levels to effect a physical control of the sensors constitutes a practical integration of the data gathering elements under second part of step 2A of the Mayo framework in the 2019 Eligibility Guidance. 

Response to Arguments
Applicant's arguments filed 6/9/22 have been fully considered but they are not persuasive.

Applicant argues in remarks pp. 11-13 that claim(s) 1 and 11 are eligible under § 101 as the new final limitation (the amendment) encompasses a practical integration of the sensors into the abstract portions of the claim(s) as established in SiRF Tech.  Examiner respectfully disagrees.  Because of the lack of detail in the amendment to claim(s) 1 and 11 as compared to the particular conditional language of claim(s) 5-6 and 15-16 (there being a substantive difference in scope between the new final limitation of claim(s) 1 and 11 vs. claim(s) 5-6 and 15-16), the amendment does not tie in the charge determination at a sufficient level of detail to constitute a practical integration of the sensors (or step of sensing in claim(s) 11) into the otherwise abstract elements of obtaining (i.e., calculating/determining) the joint angle of a joint in a coordinate system.  Merely using the gravity sensor with the higher charge to obtain the angle information without the conditions and controls limited in claim(s) 5-6 and 15-16 means that the amendment limitation is still mere data gathering at a broad level of detail. 
Applicant similarly argues in remarks pp. 16-17 that claim(s) 19 is similarly eligible in view of SiRF Tech.  However, claim(s) 19 limits even less particularity to the gravity sensors than amended claim(s) 1 and 11 and makes no mention whatsoever of the conditional charge controls of the sensors that make claim(s) 5-6 and 15-16 eligible.  Examiner suggests amending the independent claim(s) to incorporate the eligible subject matter of one or more of claim(s) 5-6 and 15-16 in order to resolve the issue of ineligibility under § 101.  


Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to promote compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  Given the limited amount of non-production time, if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/Examiner, Art Unit 3791  

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791